

115 S2 ES: Effective Prosecution of Possession of Biological Toxins and Agents Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 2IN THE SENATE OF THE UNITED STATESAN ACTTo amend section 175b of title 18, United States Code, to correct a scrivener’s error.
	
 1.Short titleThis Act may be cited as the Effective Prosecution of Possession of Biological Toxins and Agents Act of 2018.
 2.Prohibition on the possession of biological toxins and agentsSection 175b of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)by striking (a)(1) No restricted and all that follows through the end of paragraph (1) and inserting the following:  (a)Offense (1)In generalIt shall be unlawful for a restricted person to—
 (A)ship, transport, or possess in or affecting interstate or foreign commerce any biological agent or toxin described in paragraph (2); or
 (B)receive any biological agent or toxin described in paragraph (2) that has been shipped or transported in interstate or foreign commerce.
 (2)Agents and toxins coveredA biological agent or toxin described in this paragraph is a biological agent or toxin that— (A)is listed as a non-overlap or overlap select biological agent or toxin under part 73 of title 42, Code of Federal Regulations, pursuant to section 351A of the Public Health Service Act (42 U.S.C. 262a); and
 (B)is not excluded or exempted under part 73 of title 42, Code of Federal Regulations.; and (B)by striking (2) Whoever and inserting (3) Penalty.—Whoever and adjusting the margin accordingly; and
 (2)in subsection (d), in the matter preceding paragraph (1), by inserting Definitions.— before In this section:.Passed the Senate December 18, 2018.Secretary